Citation Nr: 1448918	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-14 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred on March 8, 2012 at Seven Rivers Regional Medical Center.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from September 1985 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 determination of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, Florida that denied reimbursement for, or payment of, unauthorized medical expenses incurred on March 8, 2012 at the Seven Rivers Regional Medical Center,


FINDINGS OF FACT


1.  The Veteran refilled her prescription for Xanax (apparently to be mailed) at the VA medical center in North Texas on February 23, 2012; she relocated around that time to Crystal River, Florida.

2.  On February 27, 2012, the Veteran presented to the Lecanto CBOC for a refill of her Xanax prescription because she had none left and her mail order had not yet arrived, but was told there was no psychiatrist on staff, and that she should go to the Gainesville VA emergency room (ER) or the local ER for benzodiazepine withdrawal due to the possibility of seizures and even death.

3.  The next day, on February 28, 2012, the Veteran went to the Gainesville VA ER and was given five days of medication "given the risk of withdrawal," and it was noted her mail order should arrive in five days.

4.  A March 5, 2012 telephone record from the Gainesville VA medical center reflects the Veteran called and reported her refill had been mailed to her old address in Texas, and that she was therefore advised to go to the nearest ER for evaluation.

5.  On March 8, 2012, the Veteran called an ambulance and asked to be taken to the nearest ER due to her anxiety, a nonservice-connected condition; she was taken to the Seven Rivers Regional Medical Center for treatment and prescribed Xanax, and such care was not formally authorized prior to this admission (or within 72 hours).


CONCLUSION OF LAW

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred on March 8, 2012, at the Seven Rivers Regional Medical Center is warranted.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.1004, 17.1005 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to payment of or reimbursement for unauthorized medical expenses is granted herein, as explained below.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

When a veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that provide for payment or reimbursement - 38 U.S.C.A. §§ 1725 and 1728.

The Board notes at the outset that the provisions of 38 U.S.C.A. § 1728 are not applicable in this case because in March 2012, the Veteran was not service-connected for anxiety, totally disabled due to any service-connected disability, or participating in a Chapter 31 VA rehabilitation program.

Under the current version of 38 U.S.C.A. § 1725, VA shall make payment in certain cases for furnished emergency treatment by a private provider where the veteran is an active VA health-care participant and has no other health insurance.  See 38 U.S.C.A. § 1725(a) and (b) (West Supp. 2013) (as amended October 10, 2008 and February 1, 2010, see Pub. L. 110-387, 122 Stat. 4110, and Pub. L. 111-137, 123 Stat. 3495).  

The term "emergency treatment" is defined as medical care or services rendered in a medical emergency of such a nature that a prudent layperson would reasonably expect that delay in seeking immediate medical attention would be hazardous to life or health, and where VA facilities are not feasibly available and an attempt to use them beforehand would not be reasonable.  38 U.S.C.A. § 1725(f)(1) (West Supp. 2013); see also 38 C.F.R. § 17.1002 (2013).

The Veteran appeals the denial of her claim for payment of or reimbursement for non-VA medical expenses incurred on March 8, 2012 at the Seven Rivers Regional Medical Center for her non-service connected anxiety.

A February 24, 2012 record from the Gainesville VA medical center ER reflects that the Veteran presented requesting a refill of her Xanax prescription because she only had one pill left, she recently moved from Texas, and she was still awaiting receipt of her mail order refill from a Texas VA medical center.  A subsequent record from that same day reflects that the Veteran left the emergency room reporting she was unable to drive at night, and it was noted that she was "made aware of possible withdrawal from benzodiazepines including seizures and death."

February 27, 2012 records from the Lecanto CBOC reflect that the Veteran requested to be enrolled for treatment at that facility, that she reported she had moved from Texas two weeks prior, and that she was out of her Xanax prescription.  It was noted that the Veteran admitted to recently leaving the Gainesville ER without her medication because she cannot drive at night, and that she was aware "about the possibility of seizures and even death regarding benzodiazepine withdrawal," and that "she again verbalizes this knowledge."  She reported that she had called the Texas VA to inquire regarding the status of her medication refill, and she was told that it would be at her home in two to four days.  The nurse then explained to the Veteran that once she was signed up for treatment at the Lecanto CBOC, she would be put on a list to see a psychiatrist once one was hired, and that the remaining mental health staff there could not prescribe benzodiazepines.  It was further noted that the Veteran was told to go to the Gainesville VA ER or the local ER for benzodiazepine withdrawal, and that the Veteran "agreed" to go to a local ER because she did not have the funds to go to the Gainesville ER.

A February 28, 2012 record from the Gainesville VA ER reflects that the Veteran presented there for her medication refill.  It was noted that her medication that had been mailed to her would likely reach her in five days, so she was given five days of medication "given the risk of withdrawal."  

A March 5, 2012 telephone record from the Gainesville VA medical center reflects the Veteran called and reported that her Xanax that had been mailed to her from the Texas VA was sent to her old address in Texas rather than her new address in Florida, that her daughter-in-law placed it in regular first-class mail rather than overnight mail, that she had already gone to Gainesville and received a five-day supply, and that she did not want to drive back to the Gainesville facility.  It was noted that the Veteran was advised to go to the nearest ER for evaluation.

March 8, 2012 private treatment records from Seven Rivers Regional Medical Center reflect that the Veteran called an ambulance and asked to be taken to the nearest emergency room due to her anxiety and needing something to calm her down, which nearest ER was noted as Seven Rivers.  These treatment records reflect that she suffered from anxiety and panic attacks, that she had run out of medication from VA, and that Xanax was dispensed to her and her anxiety decreased and she was discharged.

A March 2012 Health Insurance Claim Form relating to the Veteran's treatment on March 8, 2012, at Seven Rivers reflects that she had no health insurance.

As shown above, the Veteran clearly was an active VA health-care participant and has no other health insurance.  Also, as shown above, further attempts to use VA facilities would not have been reasonable considering the Veteran was told there was no psychiatrist at the Lecanto CBOC, and she was instructed by the Lecanto CBOC to go to the Gainesville ER, which in turn ultimately advised her to go to the local ER.

The key question, therefore, is whether the Veteran's treatment at Seven Rivers constituted "emergency treatment," i.e., whether a reasonably prudent person would have expected that delay in seeking immediate medical attention would have been hazardous to life or health.  See 38 U.S.C.A. § 1725.

In light of the above, the Board finds that a reasonably prudent person in the Veteran's situation would have believed that a delay in seeking immediate medical attention would have been hazardous to life or health.  In this particular Veteran's case, she has consistently been treated for anxiety, and was told on two occasions that if she stopper her anxiety medication, (i.e., Xanax), she could experience seizures or die from withdrawal.  It is reasonable to assume that such a statement is likely to cause a person with high levels of anxiety, even more anxiety.  Yet she was only provided a few days of medication by VA after several attempts over the course of two weeks to simply refill her prescription by mail, at the Lecanto CBOC, and at the Gainesville ER.  She was ultimately told by the Gainesville VA medical center on March 5, 2012 to go to the nearest emergency room (and had previously been told the same about a week prior).  As this Veteran reasonably believed her life to be in danger without her medication, and given the multiple attempts she made to obtain her medication from the proper VA sources, to no avail, the Board finds the situation to be emergency treatment.  To be clear, if no or minimal efforts were made to properly obtain the medication, the result in this case would likely be different. 

In light of the above, the Board concludes that entitlement to payment of or reimbursement for the unauthorized medical expenses incurred on March 8, 2012 at the Seven Rivers Regional Medical Center is warranted under 38 U.S.C.A. § 1725.


	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred on March 8, 2012 at the Seven Rivers Regional Medical Center is granted.



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


